Citation Nr: 1636454	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease, with bilateral lower extremity radiculopathy prior to May 2, 2012, and in excess of 40 percent for lumbar degenerative disc disease, and 20 percent respectively for left and right lower extremity radiculopathy thereafter.  

2.  Entitlement to a disability rating in excess of 30 percent for bilateral foot deformities, with callus formations and history of hammer toes.  

3.  Entitlement to an effective date earlier than May 1, 2011 for the award of spousal dependency benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Honolulu, Hawaii and Columbia, South Carolina.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

In December 2011 and December 2012, the Veteran submitted a VA Form 9, wherein she stated she wished to attend a Board hearing before a Veterans Law Judge.  Thereafter, the Veteran was scheduled to attend a Board videoconference hearing in August 2013 at the Guam Regional Office; however, she informed the RO that she would not be on the island at that time, and asked for her hearing to be rescheduled.  More recently in a June 2014 correspondence, the Veteran inquired when her Board hearing would take place.  In this case, the Board has determined that good cause clearly exists for the Veteran's failure to appear at her August 2013 Board hearing, and the Veteran has unequivocally expressed her desire to have the hearing rescheduled.  The Veteran has not yet been rescheduled for her requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.




Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video conference hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



